Title: To Benjamin Franklin from William Carmichael, 3 May 1777
From: Carmichael, William
To: Franklin, Benjamin


Sir
Paris May 3rd. 1777
Mr. Deane having promissd to explain my ideas of the Situation In which I could ever be inducd to revisit Berlin, and Mr. Lee knowing from me what I expected on that Subject, are the reasons which have prevented a personal explanation with you on my part. I do assure you I feel infinitely more pain in solliciting a mode of serving my country than in risquing everything dear and valuable to render it services. But as the time of Mr. Lees departure approaches, I would not wish to appear to start difficulties at the moment when every arrangement is made for his journey. I have explained myself fully to your Collegues permit me to mention to you, that I cannot go with Mr. Lee or any individual without being jointly employd by the representatives of America here. Perhaps my feelings may be too refind on the Occasion but they influence me in such a manner, that I am obligd to Submit to them. When I ask to be commissioned by you and the other Gentlemen, I mean not to derive any pecuniary claim or subject you or your colleagues to censure from having perhaps exceeded your orders in appointing a secretary untill the pleasure of Congress is known. My Sole view in wishing to have your sanction to my appointment is that I may feel myself the Servant of the Public and not of any Individual. To give the Strongest proof possible that I have no interested views in the matter I offer to come under any obligation to refund from my little estate in America, any advances made even for my Expences while on this or any other service I am Employ’d in. Should it not appear to the Commissioners that I have fully comply’d with their Orders and instructions, I beg you to excuse the Liberty of this address, to tell me with the Candor that distinguishes your Character what I ought to do and to beleive me with much respect Sir your Most Obedient humble Servant
Wm. Carmichael
 
Addressed: A Monsr / Monsieur Le Docteur Franklin / À Passy
Notation: W. Carmicael 3d May 77
